DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed June 2nd 2022 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.

The applicant assert that the claimed invention is not taught entirely by the prior art references. The examiner respectfully disagrees with this based on the teachings of the prior art Badger that discloses a UAV capable of applying material to repair a wind turbine blade. The prior art Stradley discloses the heating blanket which may be used in the curing of the material used for the repair. The teachings from Badger and Stradley disclose the innovative concept of the applicant’s claimed invention by teaching the repair method that the claim teaches, the claim highlights applying a repair patch while the prior art teaches using a material application. The objective of both scenarios is to repair the damage which is achieved in the applicants claim but also achieved just as effectively in the prior art references of Badger/Stradley. 

The printing system as taught in Badger uses a curing lamp, but it may have been obvious to one of ordinary skill in the art to modify the system of Badger with the learnings from Stradley to use the heating blanket. The heating blanket is well known to reduce the curing time of the repair material, which would translate to increased efficiency due to less downtime and faster repair times.

The applicant asserts that the prior art reference, Cantrell does not teach the use of the linear actuator in the claimed invention. The examiner respectfully disagrees with this based on the teachings from Cantrell that discloses a coupling system to engage with the UAV with the UAV in Cantrell, this may be achieved with a linear actuator as described in the claimed invention. See Cantrell [0028] “one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler.”. The electro-mechanical system taught in Cantrell discloses where a linear actuator may part of the coupling system for the UAV and the tool system.

The applicant asserts that the prior art reference De Leon does not teach the claimed invention. The examiner respectfully disagrees with this based on the teachings form De Leon which like Badger teach the same innovative concept as the claimed invention of repairing a damaged area. The claimed invention teaches a repair patch application, but the prior art discloses a material application process to achieve the same intended function of repairing the damaged area. It would have been obvious to one of ordinary skill in the art to modify the system used in the prior art to achieve the intended function of the claimed invention.

The applicant assert that the prior art reference Kim does not teach the claimed invention. The examiner respectfully disagrees with this based on the teachings from Kim that discloses a support system that may be able to settle on a surface to be repaired and may also provide the structural integrity for the UAV during the repair operation. It would have been obvious for one of ordinary skill in the art to use the system as taught in Kim with the prior art to achieve the intended function of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 20190338759) in view of Stradley (https://www.powerblanket.com/blog/best-heating-method-curing-wind-turbine-blades/)

	Regarding claim 1, Badger teaches an apparatus comprising: an unmanned aerial vehicle comprising a body frame, a plurality of rotor motors mounted to the body frame, and a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors; (see Badger, fig 3A, that depicts the UAV body frame and rotor motors and rotors) a payload support frame pivotably coupled to the body frame of the unmanned aerial vehicle; (see Badger, fig 3A, item 50 that depicts a support frame) a patch applicator (see Badger, fig 3A , item 44 which may be an applicator, as described in Badger [0041] “the printing system 44 may be an additive manufacturing system that can accurately and precisely apply material 62”.)
Badger does not specifically teach a heating blanket having a perimeter attached to the heating blanket support frame. 

However, Stradley discloses a heating method for curing wind turbine blades that utilizes heating blankets. The system in Stradley teaches a heating blanket having a perimeter attached to the heating blanket support frame. (see Bradley “Heating blankets are safe for the environment, provide an efficient and even heat source at optimal temperatures, and come in customizable sizes to meet industry needs”.)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Badger with the learnings from Stradley to provide the UAV with an effective method of evenly distributing heat and maintaining an optimal temperature.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 20190338759) in view of Stradley (https://www.powerblanket.com/blog/best-heating-method-curing-wind-turbine-blades/) and further in view of Modrzejewski (US 20150341989)

	Regarding claim 2, Badger as modified by Stradley teaches the apparatus as recited in claim 1, but does not specifically teach wherein the heating blanket comprises a thermally conductive matrix and a multiplicity of electrically resistive heating elements embedded in the thermally conductive matrix.

However, Modrzejewski discloses a heater blanket which is utilized in the aircraft industry during repair of a laminate structure. The heating blanket comprises a thermally conductive matrix and a multiplicity of electrically resistive heating elements embedded in the thermally conductive matrix. (see Modrzejewski, fig 4 that depicts electrical wire 309 and thermally conductive layers of item 301, see also Modrzejewski [0032] “The heater blanket is composed of thermal conductive material configured to warm the object that system 301 is placed thereon. To achieve this feature, an electrical wire 309 passes through the thermal conductive material of blanket 403”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Badger/Stradley with the learnings from Modrzejewski to provide the repair tool with an efficient method to retain the heating blanket as the heating blanket as disclosed in Modrzejewski may be adapted to conform more effectively to the outer surface of the repaired structure.


	Regarding claim 3, modified Badger teaches the apparatus as recited in claim 2, wherein the thermally conductive matrix comprises an embossed pattern. (see Modrzejewski, figs. 6A – 6D that depict multiple embossed patterns for the conductive matrix. Modrzejewski [0033] “as depicted in pattern 603, the wires can have a chevron pattern or as depicted in patter 605, a circular pattern or as depicted in 607, a wave pattern”.) 

	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 20190338759) in view of Stradley (https://www.powerblanket.com/blog/best-heating-method-curing-wind-turbine-blades/) and further in view of Modrzejewski (US 20150341989) and further in view of Cantrell (US 20180072415)

Regarding claim 10, modified Badger teaches the apparatus as recited in claim 1, but does not specifically teach further comprising a linear actuator having one end pivotably coupled to the body frame of the unmanned aerial vehicle and another end pivotably coupled to the payload support frame. 

However, Cantrell discloses a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV. The system is further comprising a linear actuator having one end pivotably coupled to the body frame of the unmanned aerial vehicle and another end pivotably coupled to the payload support frame. (Cantrell [0028] “One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Badger/Stradley with the learnings from Cantrell to provide the UAV with additional ease of function to rotate the frame.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (US 20180072415) in view of De Leon (US 20200094958)

Regarding claim 11, Cantrell teaches a method for repairing a structure using an unmanned aerial vehicle, the method comprising: (a) coupling a patch applicator to a payload support frame; (Cantrell [0028] “The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems”) (b) pivotably coupling the payload support frame to a body frame of a first unmanned aerial vehicle; (Cantrell [0032] “The universal coupler 214, in some embodiments, may additionally or alternatively include one or more alignment structures 414 configured to engage and cooperate with one or more alignment structures 416 of a tool system as at least one of the tool system and the UAV is moved to cause the secure coupling between the UAV and the tool system”) 

Cantrell does not specifically teach a method for repairing a structure using an unmanned aerial vehicle, the method comprising : (c) vacuum adhering a repair patch to the patch applicator with adhesive film on the repair patch facing away from the patch applicator; (d) flying the first unmanned aerial vehicle to a location where the adhesive film on the repair patch contacts a repair area on a surface of the structure; and (e) applying heat sufficient to convert the adhesive film into an adhesive bond sufficiently strong to hold the repair patch in place on the repair area.

However, De Leon discloses an aerial drone for repairing holes or punctures in a membrane on a roof, a system for repairing holes or punctures in a membrane on a roof, and a method for repairing holes or punctures in a membrane on a roof. The system may be capable of: (c) vacuum adhering a repair patch to the patch applicator with adhesive film on the repair patch facing away from the patch applicator; (De Leon [0103] “In order to repair damage to PVC membrane it is necessary to patch the damaged area with new flexible PVC, or some other compatible material such as the polyurethanes used in the liquid applied membranes. Polylactide (PLA) can also be an option in certain cases. (d) flying the first unmanned aerial vehicle to a location where the adhesive film on the repair patch contacts a repair area on a surface of the structure; ( De Leon [0066] “The method comprises the steps of detecting at least one hole or puncture in a section of the membrane on the roof, of recording at least the section of the membrane with at least one camera of an aerial, of landing an aerial drone on the membrane on the roof such that the 3D printer of the aerial drone can print onto the section of the membrane, in particular onto at least one hole or puncture, and of printing onto the section of the membrane, in particular onto the at least one hole or puncture, using the 3D printer and preferably printing material of the aerial drone. See also De Leon [0101] “Used in conjunction with the wireless printing capability, the battery power provides mobility to the 3D printer 5 that is required for its use as a component of a 3D printer drone 1.)  and (e) applying heat sufficient to convert the adhesive film into an adhesive bond sufficiently strong to bond the repair patch to the repair area on the surface of the structure. (De Leon [0041] “the aerial drone respectively the 3D printer comprises printing material containing polyvinyl chloride and/or polyurethane. In specific embodiments, the printing material containing polyvinyl chloride and/or polyurethane is heat stabilized”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cantrell with the learnings from De Leon to provide the UAV with a specific tool application for repairing a structure with the path application and adhesion method.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 20190338759) in view of Cantrell (US 20180072415) and further in view of Kim (US 20180149947)

Regarding claim 16, Badger teaches an apparatus comprising an unmanned aerial vehicle and an indexing post placement module coupled to the unmanned aerial vehicle, wherein the unmanned aerial vehicle comprises: a body frame; a plurality of rotor motors mounted to the body frame; and a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors (see Badger, fig 3A & 3B, that depicts the UAV body frame and rotor motors and rotors and fig 3A, item 50 that depicts a support frame)

Badger does not specifically teach wherein the indexing post placement module comprises: a spacer bar attached to the body frame of the unmanned aerial vehicle; a first indexing post holder attached to or integrally formed with one end of the spacer bar and comprising a latch and a channel; and a first vacuum pump mounted to the spacer bar and in flow communication with the channel of the first indexing post holder.


However, Cantrell discloses a UAV and a universal coupler configured to interchangeably couple with and decouple from one of multiple tool systems each having different functions to be put into use while carried by a UAV  wherein the indexing post placement module comprises: a spacer bar attached to the body frame of the unmanned aerial vehicle; a first indexing post holder attached to or integrally formed with one end of the spacer bar and comprising a latch and a channel; (Cantrell [0028] “The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler”.) 

Kim discloses an unmanned aerial vehicle system for taking a close-up picture of a facility which can take close-up pictures of damage, deterioration, defects, etc. of a facility or a structure by bringing a drone, which is an unmanned aerial vehicle, close to the facility or the structure and a photography method using the unmanned aerial vehicle system. The UAV may have a first vacuum pump mounted to the spacer bar and in flow communication with the channel of the first indexing post holder. (see Kim, fig 3, Kim [0049] “the supports 130 can be implemented to be rotatable, and the support settling members 140 can be implemented by vacuum suction or electromagnetic attachment”. See also Kim [0055] “a vacuum pump 132 is installed on one side of the supports 130 to enable vacuum suction through hollows in the supports 130 so that the support settling members 140 can be settled on a surface of a structure”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Badger with the learnings from Cantrell & Kim to provide the UAV with secure retention and precision when repairing a structure.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over De Leon (US 20200094958) in view of Cantrell (US 20180072415) and further in view of Sharma (US 20190084670)

Regarding claim 18, De Leon teaches a method for repairing a surface area of a structure using unmanned aerial vehicles, (De Leon [0007] “an unmanned aerial drone (such as an octocopter) that carries a tool that can be controlled remotely and operated to repair small holes or punctures in the membrane on a roof”.)

De Leon does not specifically teach the method comprising: (a) releasably coupling first and second indexing posts to an indexing post placement module; (b) coupling the indexing post placement module to a first unmanned aerial vehicle; (c) flying the first unmanned aerial vehicle to a location where the first and second indexing posts contact the surface of the structure at respective positions outside of an area to be repaired; (d) adhering the first and second indexing posts to the surface of the structure at the respective positions; (e) decoupling the first and second indexing posts from the indexing post placement module; and (f) flying the first unmanned aerial vehicle with the indexing post placement module away from the surface of the structure.

However, Cantrell discloses a UAV and a universal coupler configured to interchangeably couple with and decouple from one of multiple tool systems each having different functions to be put into use while carried by a UAV, the method comprising: (a) releasably coupling first and second indexing posts to an indexing post placement module; (see Cantrell, figs 1-4, see Cantrell [0032] “(Cantrell [0034] “the universal coupler 214 includes one or more alignment assemblies and/or systems that are configured to aid in aligning the universal coupler with a coupler system of a tool system”.) (b) coupling the indexing post placement module to a first unmanned aerial vehicle; (Cantrell [0028] “One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system”.) (d) adhering the first and second indexing posts to the surface of the structure at the respective positions; (Cantrell [0034] “The gripping system can, for example, be extended to cooperate with a grip feature of a tool system, and be retracted to secure and couple the tool system with the UAV”.) (e) decoupling the first and second indexing posts from the indexing post placement module; (Cantrell [0040] “UAVs include the universal coupler. Accordingly, in some instances, a UAV control circuit can cause and/or activate a decoupling of a first tool system from universal coupler of the UAV, and direct the coupling of a different second tool system with the universal coupler following the decoupling of the first tool system”.)
Sharma discloses a method where UAVs can be used for recreational entertainment purposes, aerial delivery services, aerial photography, and/or the like. The system may allow for (c) flying the first unmanned aerial vehicle to a location where the first and second indexing posts contact the surface of the structure at respective positions outside of an area to be repaired; and (f) flying the first unmanned aerial vehicle with the indexing post placement module away from the surface of the structure. (Sharma [0053] “landing gear can include counterweight 150 to provide balance and/or stability to the UAV 105 (e.g., enabling UAV 105 to hover and fly with UAV-mounted apparatus 110 extending from the UAV 105). See also Sharma [0061] “As shown in FIG. 6, and by reference number 610, UAV management device 605 provides UAV 105 with job data for performing a particular job, or task. The job data can include a variety of information, including a job location where the job is to be performed, a map of an area in which UAV 105 will travel to get to the job location, an end location where UAV 105 is to land after completing the job, job details indicating the manner in which the job is to be performed. (e.g., which can include instructions for using UAV-mounted apparatus 110 described above)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of De Leon with the learnings from Cantrell & Sharma to provide the UAV with secure retention and added precision when repairing a structure in addition to job locating features.

Allowable subject matter

Claims 4-9, 12-15, 17, 19-21 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprises: a bleeder material having a perimeter attached to the heating blanket support frame and disposed in adjacent and parallel relationship to the heating blanket; a release film having a perimeter attached to the heating blanket support frame and disposed between the heating blanket and the bleeder material; and a perforated release film having a perimeter attached to the heating blanket support frame and disposed in adjacent and parallel relationship to the bleeder material.

	With regard to claim 5, the prior art does not teach or suggest, in addition to the other limitations, further comprising: an inflatable bladder that is attached to the patch applicator and to the payload support frame.

	With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the apparatus as recited in claim 5, wherein the patch applicator further comprises: a flexible flange having an inner perimeter attached to or integrally formed with the heating blanket support frame and an outer perimeter attached to the inflatable bladder; and an edge seal integrally formed with the outer perimeter of the flexible flange.

	With regard to claim 7, the prior art does not teach or suggest, in addition to the other limitations further comprises a vacuum bag that is attached to a portion of the flexible flange between the inner and outer perimeters of the flexible flange and comprises an embossed pattern.

	With regard to claim 8, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein  the apparatus as recited in claim 7, wherein: the patch applicator further comprises a vacuum pump attached to the heating blanket support frame and first and second control valves disposed inside the heating blanket support frame; the heating blanket support frame comprises first, second and third channels that are connectable via the control valves; the first channel is connected to the vacuum pump; the second channel is connected to the first channel when the first control valve is open and is not connected to the first channel when the first control valve is closed; and the third channel is connected to the first channel when the second control valve is open and is not connected to the first channel when the second control valve is closed. 

With regard to claim 9, the prior art does not teach or suggest, in addition to the other limitations, further comprising a rotor rotatably coupled to the payload support frame and configured to produce a thrust force that presses the inflatable bladder against a surface of a target object.

With regard to claim 12, the prior art does not teach or suggest, in addition to the other limitations, further comprising: (f) vacuum adhering a flexible flange of the patch applicator to the surface of the structure in a region surrounding the repair area, wherein step (f) is performed subsequent to step (d) and prior to step (e).

With regard to claim 13, the prior art does not teach or suggest, in addition to the other limitations, further comprising: (g) adhering a plurality of indexing posts to the surface of the structure prior to step (d) at positions outside the repair area using a second unmanned aerial vehicle; (h) seating a plurality of indexing post receivers of the patch applicator on the plurality of indexing posts in a one-to-one relationship during step (d); and (i) coupling the indexing post receivers to the indexing posts subsequent to step (h).

With regard to claim 14, the prior art does not teach or suggest, in addition to the other limitations, further comprising: drying the repair area subsequent to step (g) and prior to step (h) using a third unmanned aerial vehicle.

With regard to claim 15, the prior art does not teach or suggest, in addition to the other limitations, further comprising: (f) vacuum adhering a surrogate patch to the patch applicator; (g) flying the first unmanned aerial vehicle to the location on the surface of the structure; (h) applying heat to the surrogate patch; and (i) measuring a thermal profile of the surrogate patch, wherein steps (f) through (i) are performed prior to steps (a) through (e).

With regard to claim 17, the prior art does not teach or suggest, in addition to the other limitations, further comprising: a second indexing post holder attached to or integrally formed with another end of the spacer bar and comprising a latch and a channel; and a second vacuum pump mounted to the spacer bar and in flow communication with the channel of the second indexing post holder.

With regard to claim 19, the prior art does not teach or suggest, in addition to the other limitations, further comprising: (g) placing a cover sheet on the surface of the structure by fitting one end of a cover sheet rod on the first indexing post and fitting another end of the cover sheet rod on the second indexing post using a second unmanned aerial vehicle.

With regard to claim 20, the prior art does not teach or suggest, in addition to the other limitations, further comprising: (h) coupling a surface preparation module to a third unmanned aerial vehicle; (i) flying the third unmanned aerial vehicle to a location where the surface preparation module is adjacent to the area to be repaired; (j) preparing the surface of the structure in the area to be repaired using the surface preparation module; and (k) flying the third unmanned aerial vehicle with the surface preparation module away from the surface of the structure.

With regard to claim 21, the prior art does not teach or suggest, in addition to the other limitations, further comprising: (I) coupling a hot bond repair module to a fourth unmanned aerial vehicle; (m) releasably adhering a repair patch to the hot bond repair module; (n) flying the fourth unmanned aerial vehicle to a location where the repair patch covers the area to be repaired; (o) bonding the repair patch to the area to be repaired; (p) releasing the repair patch from the hot bond repair module; and (q) flying the fourth unmanned aerial vehicle with hot bond repair module away from the surface of the structure.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward hot bond repair of structures using unmanned aerial vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661